Citation Nr: 1717398	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board, most recently in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

An acquired psychiatric disability, to include depression, is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year of his separation from active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in October 2010 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional October 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that while the Veteran's service personnel records (SPRs) have been obtained and associated with the claims file, his service treatment records (STRs) are unavailable for review.  The Veteran was notified that his records were unavailable in order to afford him the opportunity to submit any of the records he may have retained following his separation from active service.  Additionally, the appropriate steps have been taken in an effort to recreate the Veteran's missing service records.  As the appropriate steps have been taken to obtain the Veteran's service records, to include notifying the Veteran that they are unavailable for review, the Board finds that there is no bar to proceeding with a final decision at this time.  Further, VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Analysis

The Veteran asserts that he has an acquired psychiatric disability that had its onset during his active service.  Specifically, the Veteran reports that he first experienced depression following an incident on the flight deck of the U.S.S. George Washington and that he has continued to experience mental health symptoms since then.

As noted above, VA was unsuccessful in obtaining the Veteran's STRs for review; therefore, any evidence of treatment for anxiety or depression during active service was not associated with the claims file.  The Board notes that where service records were lost or destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Veteran has reported that the first experienced mental health symptoms in service, he has also reported that he dealt with those symptoms without medical intervention during service and for many years after his separation from active service.  Therefore, even though the Veteran's STRs are unavailable for review, it is unlikely they would contain any documented evidence of complaints of, treatment for, or a diagnosis of a psychiatric disability while he was in active service.

A review of the post-service medical evidence of record shows that the Veteran was first seen at a local Vet Center for complaints of depression and anxiety in August 2009.  The Veteran was diagnosed with symptoms of posttraumatic stress disorder (PTSD) at that time.  Private treatment records indicate the Veteran had recently experienced a worsening of symptoms.

In December 2010, the Veteran was afforded a VA examination.  Based on a review of the record and an interview with the Veteran, the examiner diagnosed generalized anxiety disorder and major depression.  The examiner opined that it was less likely as not that the Veteran's mental health disabilities were caused specifically by his experiences while in active service.  In this regard, the examiner noted that there were no pathologically significant symptoms noted while the Veteran was in active service.  Further, the examiner noted that the severity of the Veteran's stressors was not deemed persistent or severe enough to cause a chronic and enduring psychiatric disability.  The examiner noted that it was clear that the events experienced by the Veteran during service did trouble the Veteran.  However, the examiner noted that there was no supportive evidence in the records or clinical history that the Veteran's symptoms were related specifically to his stated stressors.  

In September 2015, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  Based on a thorough review of the record, the examiner opined that there was not sufficient evidence to indicate that the Veteran's generalized anxiety disorder and depression were specifically caused by, or occurred during his active service.  In this regard, the examiner noted that the records showed that the Veteran was an excellent worker and viewed as an asset to the United States Navy.  The examiner noted that there were no records showing that the Veteran had any clinically significant mental health disturbances of import during service.  The examiner noted that there was sufficient evidence of a current diagnosis of a disability; however, there was not sufficient evidence to link that current diagnosis to the Veteran's experiences in active service.  

In December 2015, the Veteran was afforded another VA examination.  At that time, the examiner thoroughly reviewed the Veteran's claims file and provided a detailed account of the Veteran's mental health history in the examination report.  The examiner diagnosed generalized anxiety disorder with major depression.  The examiner opined that the etiology of the Veteran's mental health problems did not seem to be clinically linked to his active service.  The examiner noted that there was no question that the Veteran experienced a significantly stressful event while in active service.  However, the examiner was of the opinion that the evidence did not support a finding that the event was psychologically damaging in a permanent way.  In this regard, the examiner noted that the Veteran was able to work through the trauma, where most individuals would not have been able to handle the situation emotionally.  Further, the Veteran's work reports were excellent and he was described as a high functioning individual who did not seem anxious or overwhelmed by events in service.  The examiner explained that while there was a concept of delayed trauma presenting many years later, that was more likely to be seen in the context of repeated or severe trauma and less likely to occur with a situation in which there was a slighter intensity trauma.  The examiner further noted that the Veteran's development of depression and anxiety were typical in the context of reactions to life stressors versus being the result of the incident in service.  In conclusion, the examiner found that the clinical history did not support a finding that the Veteran's mental health symptoms were etiologically linked to the events which occurred many years earlier while he was in active service.

The Board finds that the December 2010, September 2015, and December 2015 VA examination and opinion reports are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, as the Veteran has not submitted any medical opinions to the contrary, the VA examination and opinion reports are the most probative evidence of record.  

Further, as noted, while the Veteran is competent to report mental health symptoms, he is not competent to link his current diagnosis of generalized anxiety disorder with major depression to incidents while in active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service. Therefore, presumptive service connection is not applicable in this case.

In sum, while the Veteran has a current diagnosis and has competently reported in-service stressors, they are not linked by evidence of record.  The December 2015 VA examiner competently opined that the Veteran's current diagnosis of generalized anxiety disorder with major depression was not related to his active service, and that opinion is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


